Citation Nr: 1123719	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a Le Fort osteotomy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 Regional Office (RO) in Muskogee, Oklahoma rating decision, which denied the claim on appeal.

The Board notes the February 2010 statement of the case (SOC) also included the issue of entitlement to service connection for acute conjunctivitis.  The Veteran properly appealed this issue in his March 2010 substantive appeal.  However, prior to certification of the issue to the Board, in a May 2010 written statement the Veteran indicated that he wished to withdraw his appeal of this issue.  As such, this issue is no longer on appeal before the Board.

The Veteran had a local hearing before an RO hearing officer in May 2010.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the Veteran had a moderate apertognathia skeletal facial deformity, as well as maxillary anterior vertical hypoplasia and mandibular horizontal hypoplasia, that existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing disability was not aggravated by military service.


CONCLUSION OF LAW

The in-service Le Fort osteotomy to correct the preexisting congenital malformation of the Veteran's face and maxilla caused or aggravated misalignment of his teeth and jaws.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Of note, for VA purposes congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.)

In this case, the Veteran claims that the dental treatment he received during service for a pre-existing congenital disorder of the maxilla, including a Le Fort I osteotomy, resulted in significant bite problems, specifically a bilateral posterior crossbite with minimal to no occlusal contact.  The crossbite results in difficulty eating and excessive wear to his molars, particularly on the right side.

The Veteran's April 1985 enlistment examination noted normal findings with respect to the head, face, and mouth.  Thus, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence. 

In this case, the evidence of record clearly establishes that the Veteran had a pre-existing congenital defect of the maxilla.  In that regard, in May 1987 the Veteran had an orthodontic consultation and evaluation that showed congenitally missing teeth numbers 7, 10, and 20, a cross bite tendency at teeth numbers 3 and 30, and a slightly open bite of about 2 millimeters (mm), among other problems.  The examiner discussed the case and treatment policies with the Veteran.  In October 1995, the Veteran expressed concern over his misaligned teeth.  Again, the record noted his missing teeth and his anterior open bite.  He was referred for an orthodontic evaluation.  

At the November 1995 orthodontic evaluation, the examiner noted a 3 mm anterior open bite and a 3 mm maxillary discrepancy, with missing teeth as noted above.  The examiner discussed the benefits of orthognathic surgery and orthodontics.  The Veteran expressed a desire for limited orthodontic treatment, specifically replacements for teeth numbers 7 and 10.  In January 1996, the Veteran underwent craniofacial analysis, but indicated that he did not want surgery at that time.  Instead, the record indicates that he was provided braces to attempt to create room for replacement teeth for those missing.  In April 1996, the Veteran reiterated that he wanted only minor treatment to correct poor spacing.  In May 1996, the Veteran again stated that he did not desire surgery at that time.  Treatment professionals continued to discuss surgical options with the Veteran over the following months and continued treatment with braces and elastics to attempt to correct the Veteran's open bite and open spaces for replacements for his missing teeth.  

In February 1997, the treatment record reflects that the treatment goals include coordinating arches for a bilateral sagital split osteotomy.  In March 1997, the Veteran was seen for his initial orthognathic workup, with facial measurements taken and the risks, benefits, and complications of the procedure were explained, including bleeding, infection, pain, swelling, loss of or altered sensation, relapse, sloughing, and the need for further procedures.  In April 1997, the Veteran underwent a Le Fort I osteotomy of the maxilla, with advancement of 3 mm, a downgraft of 2 mm down and 3 mm forward; a bilateral sagital split-ramus osteotomy of 6 mm; an anterior inferior segmental reduction osteotomy (genioplasty), 8 mm superior and 4 mm posterior; and a bone graft from the symphyseal region to the maxillary down graft region.  The April 1997 discharge summary noted that the initial diagnoses had been a moderate apertognathia skeletal facial deformity, as well as maxillary anterior vertical hypoplasia and mandibular horizontal hypoplasia, and discussed the Veteran's current condition, which was described as apertognathia (which is a type of malocclusion characterized by the premature occlusion of posterior teeth and the absence of anterior occlusion) or open bite.

The Veteran concedes that he had a facial and jaw disorder that pre-existed service.  Based on the medical evidence of record, the Board finds that the April 1997 Le Fort I osteotomy was performed for a congenital defect involving the maxilla or overall growth of the center of the face existed prior to his active duty.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's congenital defect involving the maxilla or overall growth of the center of the face preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both clinical and lay evidence of the pre-existing congenital disorder.

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board concludes that there is not clear and unmistakable evidence that the maxilla or other facial disorder was not aggravated during his service.

After surgery, a December 1997 record noted that the Veteran had very poor posterior occlusion.  In January 1998 it was noted that the Veteran's posterior right side was not in occlusion and he was referred for an orthodontic consultation.  Thereafter, the Veteran had multiple appliances used to attempt to adjust his teeth, including a mandible spring aligner and maxillary occlusal splint.  In August 1998, the Veteran was fitted with a Hawley-type retainer.  In October 1998, the Veteran had noted heavy occlusal wear and was prescribed an acrylic night guard for the maxillary teeth.  In December 1998, he was advised to continue to wear his nighttime retainer and splint.  A September 2003 record noted that the findings were within normal limits, but that the Veteran had severe wear, but that he had a night guard.

After service, in November 2008 the Veteran was afforded a QTC examination for other claimed disorders.  A notation in the subsequent examination report indicated that the Veteran had a "Laforte I" of the jaw that caused bite problems for which the Veteran would need to see a dentist.  QTC requested for a dental examination was denied by VA in January 2009.

A May 2010 private dental treatment record indicated a bilateral posterior crossbite, with minimal occlusal contact in the left posterior quadrant and no occlusal contact in the posterior right quadrant.  The dentist recommended an orthodontic consultation and stated that for long term jaw function orthodontic treatment was needed.

Thus, the evidence of record shows that following the April 1997 Le Fort I osteotomy and other procedures the Veteran experienced significant problems with poor posterior occlusion and that these problems continued to the present.  Prior to the April 1997 osteotomy there are no records indicating problems with poor posterior occlusion.  There is a record of poor occlusion of teeth numbers 3 and 30, but these are not in the posterior region involving the molars, and general problems with anterior occlusion, namely an open bite.  Indeed, the April 1997 osteotomy, in part, was an effort to remedy the Veteran's premature occlusion of his posterior teeth that caused the open bite.  The procedure appears to have over-corrected the problem and resulted in minimal to no posterior occlusion bilaterally.  Following the surgery, the Veteran experienced problems with poor posterior occlusal contact.  Efforts were made in service to correct the problem, but current evidence establishes that these efforts were not successful.  The Board finds it highly significant that the November 2008 QTC examination attributed the Veteran's current bite problems to his in-service osteotomy.  While this conclusion appears to have been based to a large extent on the Veteran's lay representations, it also demonstrates that any examination of the mouth did not establish some other basis for the current bite problems.  Moreover, it showed a continuation of bite problems that were first noted in service after the osteotomy.  These bite problems were confirmed in the May 2010 private dental treatment records.

In summary, there is a competent and probative evidence of record that indicates the Veteran's current bilateral posterior crossbite, with minimal occlusal contact in the left posterior quadrant and no occlusal contact in the posterior right quadrant was caused by the April 1997 in-service Le Fort I osteotomy and other procedures.  As noted, the osteotomy was an effort to correct premature posterior occlusal contact that resulted in poor anterior occlusal contact and appears to have overcorrected the problem.  Thus, there is evidence that the in-service surgical procedure caused additional bite problems.  As such, the Board concludes that there is not clear and unmistakable evidence that the pre-existing maxillary or other facial disorder was not aggravated by his military service.  Indeed, the evidence indicates that the April 1997 osteotomy caused additional misalignment of the Veteran's teeth or jaws.  Therefore, the Board concludes service connection is warranted.

Finally, the Board notes that the February 2009 rating decision referenced a November 3, 2007 VA contract examination that showed a Lefort I Osteotomy, but did not show any residuals or worsening.  This examination report is not of record.  Given the evidence of record above, however, and the high threshold for finding clear and unmistakable evidence, the Board is comfortable that a the grant of service connection in this case is warranted, despite the lack of such document in the record.  Nevertheless, the Board observes that, if such record exists, the RO should attempt to associate this examination report with the claims file to ensure that a complete record is available for purposes of rating the Veteran's disability.



ORDER

Entitlement to service connection for residuals of a Le Fort osteotomy is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


